                                             Case 2:20-cv-00621-KJD-BNW Document 9
                                                                                 7 Filed 06/25/20
                                                                                         06/23/20 Page 1 of 2



                                        1   MARK E. FERRARIO
                                            Nevada Bar No. 1625
                                        2   TYLER R. ANDREWS
                                            Nevada Bar No. 9499
                                        3   JASON K. HICKS
                                            Nevada Bar No. 13149
                                        4   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        5   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        6   Fax:         (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        7          andrewst@gtlaw.com
                                                   hicksja@gtlaw.com
                                        8
                                            Counsel for defendant SHAC LLC d/b/a Sapphire Gentlemen’s Club
                                        9

                                       10                                        UNITED STATES DISTRICT COURT
                                       11                                            DISTRICT OF NEVADA
                                       12
                                            ABIGAIL ORTIZ, individually and on behalf           Case No.: 2:20-cv-621-KJD-BNW
10845 Griffith Peak Drive, Suite 600




                                       13   of herself and all others similarly situated,
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14                          Plaintiff,                   STIPULATION AND [PROPOSED]
                                                                                                ORDER EXTENDING TIME FOR
                                       15            v.                                         DEFENDANT TO RESPOND TO
                                                                                                COMPLAINT
                                       16   SHAC LLC d/b/a SAPPHIRE
                                            GENTLEMEN’S CLUB; and DOES 1 to 10,                 (First Request)
                                       17
                                                                   Defendants.
                                       18

                                       19
                                       20            IT IS HEREBY STIPULATED AND REQUESTED by and between Plaintiff Abigail Ortiz
                                       21   and Defendant SHAC LLC d/b/a Sapphire Gentlemen’s Club, through their respective counsel and
                                       22   pursuant to Local Rules IA 6-1, LR IA 6-2, and LR 7-1, that the Court extend the deadline for
                                       23   Defendant to respond to Plaintiff’s Complaint by two weeks, up to, and including, July 8, 2020.
                                       24            This is a proposed class action for alleged violations of the Telephone Consumer Protection
                                       25   Act, 47 U.S.C. §§ 227, et seq. ECF No. 1. Counsel for the parties are engaged in preliminary efforts
                                       26   to resolve this matter without the need for litigation and submit this stipulation for a brief extension
                                       27   of time in order to facilitate those efforts, taking into account the exercise of due diligence.
                                       28

                                                                                           Page 1 of 2
                                            Error! Unknown document property name.
                                             Case 2:20-cv-00621-KJD-BNW Document 9
                                                                                 7 Filed 06/25/20
                                                                                         06/23/20 Page 2 of 2



                                        1            This is the first stipulation for an extension of time to respond to the Complaint, and it is

                                        2   made in good faith and not for purposes of delay.

                                        3            IT IS SO STIPULATED.

                                        4    Dated this 23rd day of June 2020.                   Dated this 23rd day of June 2020.
                                        5    KAZEROUNI LAW GROUP, APC                            GREENBERG TRAURIG, LLP
                                        6    /s/ Gustavo Ponce                                   /s/ Jason Hicks
                                             GUSTAVO PONCE, ESQ.                                 MARK E. FERRARIO
                                        7    Nevada Bar No. 15084                                Nevada Bar No. 1625
                                             6069 S. Fort Apache Rd., Suite 100                  TYLER R. ANDREWS
                                        8    Las Vegas, Nevada 89148                             Nevada Bar No. 9499
                                                                                                 JASON K. HICKS
                                        9    Counsel for Plaintiff                               Nevada Bar No. 13149
                                                                                                 10845 Griffith Peak Drive, Suite 600
                                       10                                                        Las Vegas, Nevada 89135
                                       11                                                         Counsel for defendant SHAC LLC d/b/a
                                                                                                  Sapphire Gentlemen’s Club
                                       12
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15                                                        IT IS SO ORDERED.
                                       16

                                       17                                                        UNITED STATES MAGISTRATE JUDGE
                                       18                                                                June 25, 2020
                                                                                                 Dated ______________________________.
                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                          Page 2 of 2
                                            Error! Unknown document property name.
